Citation Nr: 1547200	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1975. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2007, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  

In October 2007, the Veteran appeared at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is in the Veteran's claims file.  In January 2010, the Veteran failed to appear for a hearing before the Board.  Therefore, his request for a hearing is deemed waived.  38 C.F.R. § 20.704(d) (2015).

In September 2010, the Board remanded the claims for further development, including a VA examination.  

In a June 2011 decision, the Board denied the claims for service connection of PTSD and a psychiatric disorder other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the parties filed a joint motion to vacate and remand the Board's decision because the Board failed to discuss the application of the presumption of soundness under 38 U.S.C.A. § 1111 in its decision.  In December 2011, the Court granted the motion. 

In January 2013, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) regarding whether the Veteran had any psychiatric disorders that pre-existed service.  In January 2013, the Veteran and his attorney were provided with a copy of the VHA opinion.  In January and in March 2013, the Veteran's attorney submitted additional argument and evidence. 

In May 2013, the Board remanded the Veteran's claims for further development.  In part, the Board instructed that Social Security Administration records and VA records since June 2007 be obtained.  These records have been associated with the Veteran's claims file.  As such, the Board finds compliance with respect to those remand instructions.  The Board also remanded for a VA psychiatric examination, which was provided in November 2013.  As discussed more fully below, the Board finds the November 2013 VA examination report to be inadequate in certain aspects, necessitating a remand for an addendum opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).     

In April 2014, the Veteran's attorney submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).     

By way of background, the Board notes that, in January 1985, the RO denied service connection for a nervous disorder on grounds that a psychiatric disorder was not shown in service.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the rating decision and the rating decision became final on the evidence of record.  While VA received a copy of a December 1984 VA hospital report with a diagnosis of depression within one year from the date that the RO mailed the notice of the adverse determination, the diagnosis of depression was not related to service by complaint, history, or finding. 

The evidence was therefore not new and material evidence under 38 C.F.R. § 3.156(a) and not considered as having been filed in connection with the claim, which was pending at the beginning of the appeal.  In March 2006, the Veteran filed the current claims.  Claims based on a diagnosis of new mental disorders, in this case PTSD, dysthymic disorder, or major depressive disorder, are new claims to be decided on the merits without regard to finality of the rating decision in January 1985.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The claims have been styled on the cover page to comport with the procedural history.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for PTSD, or a psychiatric disorder other than PTSD, that he contends is related to the death of his brother, who was struck by an automobile while crossing a street, that occurred in October 1974 during the Veteran's military service.  The Veteran did not witness the accident.

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f) (2015).

In the present case, the record contains evidence reflecting potential psychiatric disorders that may have existed prior to the Veteran's entry into service; however, service treatment records show that on entrance examination in May 1974 the psychological evaluation was normal.  

Under VA's mandatory statutory evidentiary stand that applies to a pre-existing condition, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  
As such, the Board requested a VHA medical opinion regarding whether clear and unmistakable evidence demonstrates that the Veteran had pre-existing psychiatric disorders.  In its prior May 2013 remand, the Board noted that, in an opinion in January 2013, a VHA expert, a psychologist, expressed the opinion that there was not undebatable evidence that PTSD or a psychiatric disorder other than PTSD pre-existed the Veteran's period of service.

Therefore, in its May 2013 remand for a new VA psychiatric examination, the examiner was asked to consider that the Board found that neither PTSD, nor dysthymic disorder, nor major depressive disorder pre-existed the Veteran's military service.  

The Veteran underwent VA psychiatric examination in November 2013.  In pertinent part, the Veteran reported his worst traumatic event as his brother being killed in a car accident when the Veteran was in the military.  He reported that he could not cope with his brother's death.  The Veteran acknowledged that he did not witness the event and was informed of the accident in a telephone call.    

The examiner opined that the Veteran does not meet DSM-IV-TR criteria for PTSD.  It was noted that his reported stressor of learning about his brother's death did not meet Criterion A for PTSD.  The examiner also found that the Veteran denied current significant re-experiencing (Criterion B) symptoms and that he described his experiences as more of "survivor guilt."  He further denied significant avoidance (Criterion C) and impairment in functioning (Criterion F) symptoms regarding this reported stressor.

The examiner continued that the Veteran's current DSM-IV-TR diagnosis is most consistent with a Depressive Disorder NOS (not otherwise specified).  The examiner specifically noted that the Veteran is presumed to have been sound when entering the military.  However, she also noted that a review of the Veteran's early treatment records revealed childhood and life stressors as being contributing factors to his psychiatric issues.  The examiner then opined that, overall, the Veteran's current Depressive Disorder NOS is deemed less likely than not related to any events that occurred in service, including the death of his brother.
The Board finds the November 2013 VA examination report to be inadequate to the extent that the examiner did not consider the Veteran's symptomatology and diagnosis of PTSD in accordance with the criteria set forth in DSM-5.  The Board notes that the Veteran's examination took place during the period in which VA was transitioning from use of the DSM-IV criteria to the DSM-5 criteria.  Criterion A for the stressor has changed under the DSM-5 to include a person's indirect exposure to death by learning that a close relative suffered accidental death, and to delete the requirement that the person's response involved intense fear, helplessness, or horror.  There have also been changes to the symptom clusters.   

As such, the Board finds that the Veteran's claims should be returned to the November 2013 VA examiner for an addendum opinion addressing whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.

In addition, the Board finds the November 2013 VA examination report to be inadequate to the extent that it is unclear whether the examiner considered the Veteran's childhood as a contributing factor to his depressive disorder.  As noted above, the Board has found that the Veteran did not suffer from depression that pre-existed his military service.  Therefore, a remand is necessary to obtain an opinion concerning the Veteran's depressive disorder that does not consider childhood stressors as a contributing factor.

In April 2014, the Veteran's private consultant, J.H.S., Ph.D., submitted a second addendum to his original September 2012 report to respond to the opinions of the November 2013 VA examiner.  The Board notes that, in part, the psychologist opines that the Veteran's stressor of learning of his brother's death meets Criterion A under both DSM IV-TR and DSM-5 criteria.  On remand, the VA examiner is to review and specifically address the private psychologist's contentions in the April 2014 addendum.

Finally, the Board notes that the Veteran was hospitalized in November and December 1984 at the Dallas, Texas VA medical center.  While a December 1984 Hospital Summary is of record, the actual November and December 1984 treatment records have not been obtained.  Therefore, on remand, the November and December 1984 VA records are to be associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
             
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file treatment records from November and December 1984 for an inpatient hospitalization at the Dallas, Texas VA medical center.  Clearly document in the Veteran's claims file all attempts made to obtain the medical records, including any negative reply.

2.  After the above development has been completed, return the Veteran's file to the VA examiner who drafted the November 2013 report, if available, to obtain an addendum opinion.  If the examiner who drafted the November 2013 report is unavailable, the opinion should be rendered by another appropriate medical professional who is qualified to render an initial diagnosis of PTSD.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:
(1)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as shown in the service treatment records and described by the Veteran?  The examiner must consider and discuss the contentions of the Veteran's private consultant, J.H.S., Ph.D., in the April 2014 second addendum to his original September 2012 report.  

(2)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a psychiatric disorder other than PTSD that is related to events in service as shown in the service treatment records and described by the Veteran?  In so opining, the examiner is to specifically consider that the Board has found that neither PTSD, nor dysthymic disorder, nor major depressive disorder pre-existed the Veteran's military service, and to render an opinion that does not include the Veteran's childhood as a contributing factor to any psychiatric disorder identified.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



